Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Dolgov publication wherein it discloses a traveling control apparatus used for executing traveling control of a host vehicle, the apparatus (see Figs. 1, 3, ¶0008 - ¶0009, ¶0021 - ¶0022, ¶0032, and ¶0068.  In particular, see Fig. 1 ~ 150.  See ¶0032, “a vehicle 101 may include various components 150 relating to controlling the navigation of the vehicle. For example, the vehicle may include steering 151, throttle 152 (e.g., operated by an accelerator), brakes 153 and transmission 154”) comprising: 
an information obtainer configured to obtain braking state information of a braking device in the host vehicle (see Figs. 3, 5 - 7, ¶0035 - ¶0036, ¶0074 - ¶0081.  In particular, see Fig. 5 - 7 ~ 101.  See ¶0035 - ¶0036, ¶0074, and ¶0076); and 
a traveling controller configured to execute at least one type of traveling control of constant speed traveling control to cause the host vehicle to travel at a constant speed (see Fig. 6, ¶0074, and ¶0076)
based on a setup vehicle speed, and follow-up traveling control.  (See ¶0016, ¶0019, ¶0023, ¶0057.  In particular, ¶0057.)
Then, Switkes’ platoon inter-vehicle safety control system is introduced to combine with Dolgov’s diagnosis and repair system for autonomous vehicles to cure the gaps that Dolgov has in disclosing the claimed invention.
Switkes’ work is analogous with the claimed invention in that it provides a platooning control system which includes initiating a platoon, maintaining platoon inter-

Switkes further teaches causing the host vehicle to travel so as to follow another vehicle traveling ahead of the host vehicle at a predetermined inter- vehicle distance (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see Fig. 8.  See ¶0023 and ¶0066, Switkes teaches ordering of one or more platooning vehicles where host vehicle is controlled to travel at an inter-vehicle distance based on following a vehicle ahead of host vehicle), wherein the traveling controller deactivates the traveling control at a time when a braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, and ¶0065 - ¶0068.  In particular, see ¶0067.  Pursuant to Applicant's [0040], Switkes teaches adaptive cruise control and / or platooning, such that it dissolves in response to braking performance index being above a threshold), is deemed to be decreased by more than a predetermined variation width, as compared with the braking performance index at a time of the traveling control having been activated.  (See Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0079.  In particular, see ¶0066 - ¶0068, ¶0078 - ¶0079, and ¶0081, Switkes teaches deactivating ACC or dissolving a platooning due to brake fade, and or faults, etc.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 13. As such, a person skilled in the art would not modify Dolgov in view of Switkes, or any other combination thereof, to provide the method wherein the information obtainer additionally obtains traveling route information of the host vehicle, and 
the traveling controller changes the predetermined variation width based on the traveling route information.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the information obtainer additionally obtains traveling route information of the host vehicle, and 
the traveling controller changes the predetermined variation width based on the traveling route information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661